DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims do not recite any bionic related attributes nor do they infer that a meeting space is associated with an enclosed area as suggested by the word room in the current title.
The following title is suggested: COMMUNICATION SYSTEM AND METHOD FOR PROVIDING A VIRTUAL MEETING SPACE.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,189,072. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 15 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 10,565,770 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 15 are to be found in patent claim 1 as the application claim 15 fully encompasses patent claim 1. The difference between the application claim 15 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 15 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,189,072. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 24 of the instant application correspond across the column to the like lettered elements of claim 14 of patent 11,189,072 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 24 are to be found in patent claim 11 as the application claim 24 fully encompasses patent claim 14. The difference between the application claim 24 and the patent claim 14 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 14 of the patent is in effect a “species” of the “generic" invention of the application claim 24.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 24 is anticipated by claim 14 of the patent, it is not patentably distinct from claim 14 of the patent.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,189,072. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 31 of the instant application correspond across the column to the like lettered elements of claim 20 of patent 11,189,072 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 31 are to be found in patent claim 20 as the application claim 31 fully encompasses patent claim 21. The difference between the application claim 31 and the patent claim 20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 21 of the patent is in effect a “species” of the “generic" invention of the application claim 31.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 31 is anticipated by claim 21 of the patent, it is not patentably distinct from claim 21 of the patent.

Application 17/529,561
Patent 11,189,072
15. A method comprising: 

(a) displaying a virtual meeting space on a display device; 

(b) determining a level of abstraction associated with a virtual object from among a plurality of different settable levels of abstraction; 

(c) generating a modified virtual object visualized based on the level of abstraction; and 

(d) displaying, in the virtual meeting space, the modified virtual object visualized based on the level of abstraction.
1. A method comprising: 

(a) displaying a virtual meeting space on a display device; 

(b) detecting a biometric characteristic of a first user; determining a level of abstraction associated with the first user from among a plurality of different settable levels of abstraction; 

(c) generating a first avatar representing the first user, wherein the first avatar includes the biometric characteristic of the first user visualized based on the level of abstraction associated with the first user; and 

(d) displaying, in the virtual meeting space, the first avatar representing the first user having the biometric characteristic of the first user visualized based on the level of abstraction associated with the first user.


24. An electronic device comprising: a display device; and one or more processors to: 

(a) display a virtual meeting space on the display device; 

(b) determine a level of abstraction associated with a virtual object from among a plurality of different settable levels of abstraction; Preliminary Amendment427753-50159C2 

(c) generate a modified virtual object visualized based on the level of abstraction; and 

(d) display, in the virtual meeting space, the modified virtual object visualized based on the level of abstraction.
14. An electronic device comprising: a display device to 

(a) display a virtual meeting space; a biometric sensor to detect a biometric characteristic of a first user; and one or more processors to: 

(b) determine a level of abstraction associated with the first user from among a plurality of different settable levels of abstraction; 

(c) generate a first avatar representing the first user, wherein the first avatar includes the biometric characteristic of the first user visualized based on the level of abstraction associated with the first user; and cause the display device to 

(d) display, in the virtual meeting space, the first avatar representing the first user having the biometric characteristic of the first user visualized based on the level of abstraction associated with the first user
31. A non-transitory computer-readable medium having instructions encoded thereon which, when executed by an electronic device including a display device, causes the electronic device to: 

(a) display a virtual meeting space on the display device; 

(b) determine a level of abstraction associated with a virtual object from among a plurality of different settable levels of abstraction; 

(c) generate a modified virtual object visualized based on the level of abstraction; and 

(d) display, in the virtual meeting space, the modified virtual object visualized based on the level of abstraction.
21. A non-transitory computer-readable medium having instructions encoded thereon which, when executed by an electronic device including a display device and a biometric sensor, causes the electronic device to: 

(a) display, on the display device, a virtual meeting space; 

(b) detect, using the biometric sensor, a biometric characteristic of a first user; determine a level of abstraction associated with the first user from among a plurality of different settable levels of abstraction; 

(c) generate a first avatar representing the first user, wherein the first avatar includes the biometric characteristic of the first user visualized based on the level of abstraction associated with the first user; and 
(d) display, in the virtual meeting space, the first avatar representing the first user having the biometric characteristic of the first user visualized based on the level of abstraction associated with the first user.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-37 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wie et al. (U. S. Patent Application Publication 2009/0254843 A1, already of record, hereafter ‘843).

Claims 1-14 (Cancelled).

Regarding claim 15 (New), Van Wie teaches a method (‘843; abstract) comprising: displaying a virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area) on a display device (‘843; fig. 3, element 132; ¶ 0128); determining a level of abstraction associated with a virtual object (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion) from among a plurality of different settable levels of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; textual immersion level indicator that labels the different immersion levels corresponding to the different positions of the slider along the graphical immersion level indicator 263 or 343, the immersion levels corresponding to levels of abstraction); generating a modified virtual object visualized based on the level of abstraction (‘843; ¶ 0332, page 27, section Social Processors – automatic context based facial expression changes based on the level of abstraction); and displaying, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), the modified virtual object visualized based on the level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).
Van Wie discloses the above elements of claim 15 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Van Wie to be combined into a single arrangement sequenced to satisfy the order required for claim 15.

Regarding claim 16 (New), Van Wie teaches the method of claim 15 and further teaches wherein the level of abstraction is determined based at least in part on hardware capabilities of the display device (‘843; ¶ 0129; ¶ 0179; level of abstraction is determined based at least in part on hardware capabilities of the display device specified).

Regarding claim 17 (New), Van Wie teaches the method of claim 15 and further teach wherein the level of abstraction is determined based at least in part on a task associated with the virtual meeting space (‘843; ¶ 0112-0113; a heuristic system that automates certain tasks based on relationships. An example of a heuristic of this type is a heuristic that permits communicants who have visited a particular virtual area more than five times to enter without knocking by default, or a heuristic that allows communicants who were present in an area at a particular time to modify and delete files created by another communicant who was present in the same area at the same time).

Regarding claim 18 (New), Van Wie teaches the method of claim 15 and further teaches wherein the level of abstraction is determined based at least in part on a meeting type associated with the virtual meeting space (‘843; ¶ 0296; the level of abstraction is determined based at least in part on a meeting type associated with the virtual meeting space).

Regarding claim 19 (New), Van Wie teaches the method of claim 15 and further teaches wherein the level of abstraction corresponds to a first level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an object representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion), and the method further comprising: determining a second level of abstraction associated with the virtual object from among a plurality of different settable levels of abstraction based on one or more user inputs from a moderator of the virtual meeting space (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user), wherein the second level of abstraction is different from the first level of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user); and in response to determining the second level of abstraction associated with the virtual object (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user): generating an updated virtual object visualized based on the second level of abstraction (‘843; ¶ 0332, page 27, section Social Processors – automatic context based facial expression changes based on the level of abstraction); and displaying, in the virtual meeting space, the updated virtual object visualized based on the second level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an object representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).

Regarding claim 20 (New), Van Wie teaches the method of claim 15 and further teaches wherein the level of abstraction corresponds to a first level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion), and the method further comprising: determining a second level of abstraction associated with the virtual object from among a plurality of different settable levels of abstraction based on one or more user inputs from one or more participants of the virtual meeting space (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user), wherein the second level of abstraction is different from the first level of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user); and in response to determining the second level of abstraction associated with the virtual object (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user): generating an updated virtual object visualized based on the second level of abstraction (‘843; ¶ 0332, page 27, section Social Processors – automatic context based facial expression changes based on the level of abstraction); and displaying, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), the updated virtual object visualized based on the second level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).

Regarding claim 21 (New), Van Wie teaches the method of claim 15 and further teaches the method as further comprising: displaying, on the display device (‘843; fig. 3, element 132; ¶ 0128), a virtual environment associated with the virtual meeting space that includes the virtual object (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), wherein the virtual environment is a visualized based on the level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).

Regarding claim 22 (New), Van Wie teaches the method of claim 15 and further teaches the method as further comprising: displaying, on the display device (‘843; fig. 3, element 132; ¶ 0128), an avatar associated with a first user of the virtual meeting space (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar associated with a first user of the virtual meeting space), wherein the avatar is a visualized based on the level of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; at abstraction level set by the first user).

Regarding claim 23 (New), Van Wie teaches the method of claim 15 and further teaches the method as further comprising: displaying an avatar associated with a first user of the virtual meeting space (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar associated with a first user of the virtual meeting space), wherein clothes of the avatar are visualized based on the level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar associated with a first user of the virtual meeting space reflecting the level of abstraction of the user which is captured by a camera, thus the clothes of the user are known and it would be obvious to try modulating the clothing color to show a very visible change in the level of abstraction).

Regarding claim 24 (New) Van Wie teaches an electronic device (‘843; fig. 3) comprising: a display device (‘843; fig. 3, element 132; ¶ 0128); and one or more processors (‘843; fig. 3, element 122; ¶ 0128) to: display a virtual meeting space on the display device (‘843; fig. 3, element 132; ¶ 0128); determine a level of abstraction associated with a virtual object (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion) from among a plurality of different settable levels of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; textual immersion level indicator that labels the different immersion levels corresponding to the different positions of the slider along the graphical immersion level indicator 263 or 343, the immersion levels corresponding to levels of abstraction); generating a modified virtual object visualized based on the level of abstraction (‘843; ¶ 0332, page 27, section Social Processors – automatic context based facial expression changes based on the level of abstraction); and displaying, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), the modified virtual object visualized based on the level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).
Van Wie discloses the above elements of claim 24 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Van Wie to be combined into a single arrangement sequenced to satisfy the order required for claim 24.

Regarding claim 25 (New), Van Wie teaches the electronic device of claim 24 and further teaches wherein the level of abstraction is determined based at least in part on hardware capabilities of the display device (‘843; fig. 3, element 132; ¶ 0128; ¶ 0129; ¶ 0179; level of abstraction is determined based at least in part on hardware capabilities of the display device specified).

Regarding claim 26 (New), Van Wie teaches the electronic device of claim 24 and further teaches wherein the level of abstraction is determined based at least in part on a task associated with the virtual meeting space (‘843; ¶ 0112-0113; a heuristic system that automates certain tasks based on relationships. An example of a heuristic of this type is a heuristic that permits communicants who have visited a particular virtual area more than five times to enter without knocking by default, or a heuristic that allows communicants who were present in an area at a particular time to modify and delete files created by another communicant who was present in the same area at the same time).

Regarding claim 27 (New), Van Wie teaches the electronic device of claim 24 and further teaches wherein the level of abstraction is determined based at least in part on a meeting type associated with the virtual meeting space (‘843; ¶ 0296; the level of abstraction is determined based at least in part on a meeting type associated with the virtual meeting space).

Regarding claim 28 (New), Van Wie teaches the electronic device of claim 24 and further teaches wherein the level of abstraction corresponds to a first level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an object representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion), and the method further comprising: determining a second level of abstraction associated with the virtual object from among a plurality of different settable levels of abstraction based on one or more user inputs from a moderator of the virtual meeting space (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user), wherein the second level of abstraction is different from the first level of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user); and in response to determining the second level of abstraction associated with the virtual object (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user): generating an updated virtual object visualized based on the second level of abstraction (‘843; ¶ 0332, page 27, section Social Processors – automatic context based facial expression changes based on the level of abstraction); and displaying, in the virtual meeting space, the updated virtual object visualized based on the second level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an object representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).

Regarding claim 29 (New), Van Wie teaches the electronic device of claim 24 and further teaches wherein the one or more processors are further configured to: display, on the display device (‘843; fig. 3, element 132; ¶ 0128), a virtual environment associated with the virtual meeting space that includes the virtual object (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), wherein the virtual environment is a visualized based on the level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).

Regarding claim 30 (New), Van Wie teaches the electronic device of claim 24 and further teaches wherein the one or more processors are further configured to: display, on the display device (‘843; fig. 3, element 132; ¶ 0128), an avatar associated with a first user of the virtual meeting space (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar associated with a first user of the virtual meeting space), wherein the avatar is a visualized based on the level of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; at abstraction level set by the first user).

Regarding claim 31 (New), Van Wie teaches a non-transitory computer-readable medium (‘843; ¶ 0128) having instructions encoded thereon (‘843; ¶ 0128) which, when executed by an electronic device (‘843; fig. 3) including a display device (‘843; fig. 3, element 132; ¶ 0128), causes the electronic device (‘843; fig. 3) to: display a virtual meeting space on the display device (‘843; fig. 3, element 132; ¶ 0128); determine a level of abstraction associated with a virtual object (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion) from among a plurality of different settable levels of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; textual immersion level indicator that labels the different immersion levels corresponding to the different positions of the slider along the graphical immersion level indicator 263 or 343, the immersion levels corresponding to levels of abstraction); generating a modified virtual object visualized based on the level of abstraction (‘843; ¶ 0332, page 27, section Social Processors – automatic context based facial expression changes based on the level of abstraction); and displaying, in the virtual meeting space (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), the modified virtual object visualized based on the level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).
Van Wie discloses the above elements of claim 31in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine providing the benefit of enjoying the advantages of all the embodiments disclosed by Van Wie to be combined into a single arrangement sequenced to satisfy the order required for claim 31.

Regarding claim 32 (New), Van Wie teaches the non-transitory computer-readable medium of claim 31 and further teaches wherein the level of abstraction is determined based at least in part on hardware capabilities of the display device (‘843; fig. 3, element 132; ¶ 0128; ¶ 0129; ¶ 0179; level of abstraction is determined based at least in part on hardware capabilities of the display device specified).

Regarding claim 33 (New), Van Wie teaches the non-transitory computer-readable medium of claim 31 and further teaches wherein the level of abstraction is determined based at least in part on a task associated with the virtual meeting space (‘843; ¶ 0112-0113; a heuristic system that automates certain tasks based on relationships. An example of a heuristic of this type is a heuristic that permits communicants who have visited a particular virtual area more than five times to enter without knocking by default, or a heuristic that allows communicants who were present in an area at a particular time to modify and delete files created by another communicant who was present in the same area at the same time).

Regarding claim 34 (New), Van Wie teaches the non-transitory computer-readable medium of claim 31 and further teaches wherein the level of abstraction is determined based at least in part on a meeting type associated with the virtual meeting space (‘843; ¶ 0296; the level of abstraction is determined based at least in part on a meeting type associated with the virtual meeting space).

Regarding claim 35 (New), Van Wie teaches the non-transitory computer-readable medium of claim 31 and further teaches wherein the level of abstraction corresponds to a first level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an object representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion), and the method further comprising: determining a second level of abstraction associated with the virtual object from among a plurality of different settable levels of abstraction based on one or more user inputs from a moderator of the virtual meeting space (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user), wherein the second level of abstraction is different from the first level of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user); and in response to determining the second level of abstraction associated with the virtual object (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; abstraction level set at a second level by the user): generating an updated virtual object visualized based on the second level of abstraction (‘843; ¶ 0332, page 27, section Social Processors – automatic context based facial expression changes based on the level of abstraction); and displaying, in the virtual meeting space, the updated virtual object visualized based on the second level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an object representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).

Regarding claim 36 (New), Van Wie teaches the non-transitory computer-readable medium of claim 31 and further teaches wherein the instructions further cause the electronic device to: display, on the display device (‘843; fig. 3, element 132; ¶ 0128), a virtual environment associated with the virtual meeting space that includes the virtual object (‘843; figs. 2, 28 and 29; ¶ 0118; element 64, shared virtual area; fig. 13; 3D simulation of a physical area), wherein the virtual environment is a visualized based on the level of abstraction (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar representing a user having characteristics of the user having a level of abstraction associated with the user’s setting of a level of immersion).

Regarding claim 37 (New), Van Wie teaches the non-transitory computer-readable medium of claim 31 and further teaches wherein the instructions further cause the electronic device to: display, on the display device (‘843; fig. 3, element 132; ¶ 0128), an avatar associated with a first user of the virtual meeting space (‘843¶ 0116-0117; ¶ 0218; ¶ 0276; an avatar associated with a first user of the virtual meeting space), wherein the avatar is a visualized based on the level of abstraction (‘843; fig. 13; ¶ 0218; ¶ 0276; ¶ 0284-0285; at abstraction level set by the first user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613